Citation Nr: 1138554	
Decision Date: 10/17/11    Archive Date: 10/25/11	

DOCKET NO.  08-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service at the time of his retirement from the Air Force in August 1980.  His awards and medals include the Silver Star Medal, the Distinguished Flying Cross, and the Air Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VARO in Portland, Oregon, that, in pertinent part, denied entitlement to service connection to the benefit sought.  That rating decision resulted in a grant of service connection for a low back disability, rated as 20 percent disabling, and for tinnitus, rated as 10 percent disabling.  


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his many years of active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the full grant of benefits with regard to the claim for service connection, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 510 (1991).  The Board notes that there has been compliance with the mandates of the VCAA throughout the course of the appeal.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, where a Veteran served ninety (90) days or more of active service during a period of war, or after December 31, 1946, certain chronic diseases, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed inservice disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by the criteria set forth in 38 C.F.R. § 3.385.   For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability where the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the claimant may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Factual Background and Analysis

In this case, the Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure during his many years of active service.  Given this factual background, exposure to noise is found to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Accordingly, inservice exposure to noise is conceded.  However, this does not in and of itself enable a grant of service connection.  Rather, the evidence must demonstrate that current hearing loss is related to such service.  

A review of the service treatment records reflects at the time of audiologic examination accorded the Veteran in conjunction with Reserve officer training in June 1959, audiometric results were entirely normal for each ear.  At the time of audiometric examination conducted in conjunction with retirement examination in May 1980, a 20 decibel loss was noted in the left ear at 2,000 Hertz.  Otherwise, the hearing was entirely normal.  The Board notes the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post service medical evidence includes a report of an audiologic examination accorded the Veteran at a private facility in March 2007.  The Veteran's military service records were made available to the examiner.  The examiner noted the Veteran's medical file contained 22 previous hearing tests dated between 1959 and 1980.  He stated that all but one of the tests showed normal hearing thresholds bilaterally.  A May 1967 audiogram study showed normal hearing thresholds in the right ear with a mild to moderate high frequency hearing loss in the left ear.  It was noted that the Veteran served primarily as an airplane navigator in service and was routinely exposed to the noise of jet engines.  Currently, in addition to hearing loss, the Veteran referred to a constant ringing bilaterally.  (The Board notes that service connection is in effect for tinnitus.)  Post service, the Veteran worked primarily as an office manager and human resource coordinator in a quiet office with no noise exposure and no need for hearing protection.  The Veteran reported seasonal use of yard equipment with the use of hearing protection.  He stated that he never wore hearing protection during his military noise exposures.  

Following testing, it was stated that the results indicated the Veteran had mild hearing loss bilaterally for the range between 500 and 4,000 hertz.  With reference to the 1967 audiogram showing a mild to moderate high frequency loss in the left ear, the examiner stated that this finding suggested that the Veteran's hearing loss "may have started during his military service.  However, [the Veteran's] last service audiogram recorded normal hearing threshold bilaterally, just three months prior to his discharge from the military...this later piece of data indicates that [the Veteran's] hearing was at the normal limits at the time of discharge and that his present hearing loss is probably not related to his military service.  In any event, I cannot resolve this issue without resorting to speculation."  

Submitted at the time of the Veteran's September 2010 hearing to support the undersigned was a copy of an August 2010 audiometric visit at a private facility.  Threshold testing indicated hearing loss at 2,000 Hertz to severe sensorineural hearing loss in the right ear at 8,000 Hertz.  The results showed mild loss at 1,000 hertz to severe loss in the left ear at 8,000 Hertz.  A word recognition score of 96 percent was recorded in the right, and a word recognition score of 88 percent was recorded in the left.  The examiner did not address the question of the etiology of the Veteran's hearing loss. 

The March 2007 examiner used the Maryland CNC word list and found the auditory threshold in two of the frequencies to be 40 decibels or greater in the right ear and two of the frequencies to be greater than 40 decibels in the left.  Accordingly, the Veteran has bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  After reviewing the claim in its entirety, the Board concludes that the evidence of current hearing loss disability with no history of postservice excessive noise exposure is consistent with the nature and circumstances of the Veteran's many years of distinguished service with the Air Force.  The Board thus finds that bilateral hearing loss was incurred in the line of duty.  Accordingly, service connection for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss disability is granted.  



	                        ____________________________________________
	KRISTI L. GUNN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


